Citation Nr: 0522334	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-15 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1971.  He died in September 1998.  The appellant in 
the case is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In September 2004, the appellant testified at a hearing at 
the RO.


FINDINGS OF FACT

1.  According to the certificate of death, the veteran died 
in September 1998 from lung cancer.

2.  Lung cancer was not clinically evident during the 
veteran's active service or for many years thereafter.  

3.  The record contains no indication that the veteran's 
death from lung cancer was proximately due to or the result 
of a service-connected disease or injury, other than a 
disease or injury attributable to the use of tobacco products 
during service.  

4.  At the time of the veteran's death, service connection 
was not in effect for any disability, nor did the veteran 
file an application for VA compensation benefits during his 
lifetime.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1103, 1310, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.300, 3.310, 3.312 (2004).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA must also generally advise a claimant to 
submit or identify any additional in support of the claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).  A review of the record indicates that VA provided 
the necessary information to the appellant in a November 2003 
VCAA letter and four subsequent Supplemental Statements of 
the Case. 

Although the appellant did not receive a VCAA notice prior to 
the initial rating decision denying her claims, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the appellant, nor has she so argued.  The 
VCAA notice described above was provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to the appellant.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  It is noted that at the request of the appellant, 
the RO requested post-service medical records from Barksdale 
Air Force Base Hospital, dated from 1971 to 1974.  That 
facility unambiguously advised the RO that no such records 
were available.  The RO has advised the appellant of this 
fact.  

Based on the foregoing, the Board finds no indication of any 
available, pertinent, outstanding private medical evidence 
specifically identified by the appellant, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
claims adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

The Board also finds that a medical opinion is not necessary 
based on the facts of this case.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  Given the evidence of 
record and the applicable statutory and regulatory criteria, 
a medical opinion on whether the disability which caused the 
veteran's death is linked to his active service would be 
speculative and of limited probative value.  Therefore, the 
Board finds that no further development is warranted, to 
include obtaining a medical opinion.  38 U.S.C. § 5103A(d).  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
appellant.  Neither the appellant nor her representative has 
argued otherwise.  Thus, the Board finds that no additional 
action is necessary.  

I.  Factual Background

The veteran's service medical records are negative for 
notations of lung cancer.  

In December 1953, the veteran sustained various injuries in 
an automobile accident after he lost control of his car.  The 
diagnoses included lung contusion and fractures of the 6th, 
7th, and 8th ribs.  X-ray studies were otherwise negative for 
any abnormality of the lungs.  

At a July 1959 physical examination, it was noted that the 
veteran smoked one pack of cigarettes daily and had a 
"cigarette cough."  Examination revealed that the veteran's 
lungs and chest were normal and a chest X-ray was negative.

At his June 1970 service retirement medical examination, the 
veteran endorsed numerous complaints, including a history of 
a chronic cough with soaking sweats for a number of years.  
The examiner noted that a tuberculosis test had been 
negative.  Examination revealed that the veteran's lungs and 
chest were normal and a chest X-ray was negative.

The post-service medical records show that in June 1998, a 
chest X-ray revealed a small lesion in the veteran's left 
lower lung field.  He thereafter became increasingly short of 
breath and complained of dysphagia.  He was hospitalized in 
August 1998 for further study.  Chest X-rays and a CT scan 
performed during the course of hospitalization revealed a 
marked enlargement of the left lung lesion.  Bronchoscopy was 
performed and a pathological evaluation revealed a diagnosis 
of squamous cell carcinoma.  It was noted that the veteran 
had a long history of tobacco use, smoking one pack daily for 
the past 50 years.  The veteran died in September 1998.  

The veteran's certificate of death lists the cause of his 
death as lung cancer, squamous cell.  The approximate 
interval between onset and death was "weeks."  A postmortem 
examination was thereafter performed and confirmed the 
presence of poorly differentiated squamous cell carcinoma in 
the left lung, with widespread metastatic disease.  

In October 1998, the appellant submitted an application for 
DIC benefits, seeking service connection for the cause of the 
veteran's death.  In statements submitted during the course 
of her appeal and at her September 2004 hearing, the 
appellant indicated that it was her belief that the veteran's 
fatal lung cancer was due to his smoking in service.  She 
indicated that the veteran started smoking in service because 
cigarettes were provided either free of charge or 
inexpensively by the military.  The appellant indicated that 
the veteran had been raised in a nonsmoking household and 
probably would not have started smoking if he had not been in 
the Air Force.  The appellant noted that the veteran had had 
a bad "cigarette cough" for years and had signed some 
papers at the time of his military retirement which she 
believed were for disability compensation.  She indicated, 
however, that he did not pursue his claim as he was able to 
obtain a job.  

II.  Law and Regulations

DIC may be awarded to a veteran's surviving spouse for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  An award of such DIC benefits are thus 
predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including malignant 
tumors, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Notwithstanding the foregoing, for claims such as this one 
filed after June 9, 1998, a disability or death will not be 
considered service-connected on the basis that it resulted 
from disease or injury attributable to the use of tobacco 
products during a veteran's active service.  38 U.S.C.A. § 
1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2004).  Service 
connection is not precluded where the disability or death 
resulted from a disease or injury that appeared to the 
required degree within any applicable presumptive period or 
is otherwise shown to have been incurred or aggravated during 
service.  "Otherwise shown" means that the disability or 
death can be service-connected on some basis other than the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300 (2004).  

If the veteran's death is not due to service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits.  Pertinent law and regulations provide that a 
surviving spouse may be entitled to dependency and indemnity 
compensation in the same manner as if the veteran's death 
were service- connected, if the veteran was in receipt of (or 
but for military retired pay would have been receiving) 
compensation at a total disability rating for 10 consecutive 
years preceding death; or if the veteran was continuously 
rated totally disabled for a period of 5 years from the date 
of discharge or other release from active duty to the date of 
his death; or if the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error in previous final RO decisions and certain previous 
final Board decisions.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2004).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Service connection for the cause of the veteran's death:  As 
set forth above, the appellant claims entitlement to service 
connection for the cause of the veteran's death from lung 
cancer.  She argues that service connection for the cause of 
the veteran's death is warranted as his fatal lung cancer is 
causally related to his smoking in service.

As a preliminary matter, however, the Board notes that 
because the appellant's claim was received after June 9, 
1998, service connection for disability or death attributable 
to the use of tobacco products during a veteran's active 
service is precluded.  38 U.S.C.A. § 1103(a) (West 2002); 38 
C.F.R. § 3.300(a) (2004).  

The Board has sympathetically considered the appellant's 
request that an exception be made in her case on the basis of 
her age, financial status, and the fact that the veteran 
likely had lung cancer prior to June 9, 1998.  Nonetheless, 
the law passed by Congress is clear that for claims received 
after June 9, 1998, service connection for disability or 
death attributable to the use of tobacco products during a 
veteran's active service, regardless when such disability was 
diagnosed, is precluded.  The Board is bound by this law and 
is without discretion to grant an exception in this case.  38 
U.S.C.A. § 7104(a) (West 2002).  

Although a disability or death may not be considered service-
connected on the basis that it resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's active service, service connection is not precluded 
where the disability or death resulted from a disease or 
injury that appeared to the required degree within any 
applicable presumptive period or is otherwise shown to have 
been incurred or aggravated during service.  38 U.S.C.A. § 
1103(a) (West 2002); 38 C.F.R. § 3.300(a).  Thus, the Board 
has reviewed the record to determine whether service 
connection for the cause of the veteran's death may be 
granted on a direct or presumptive basis.  

In that regard, however, the veteran's service medical 
records are negative for any clinical reference to the 
presence of lung cancer.  In fact, the veteran's lungs were 
normal at the time of his separation from service.  Likewise, 
the record indicates that the veteran's lung cancer was not 
identified until 1998, approximately 27 years after his 
service separation.  Moreover, none of the post-service 
medical records contain any indication that the veteran's 
fatal lung cancer, first noted many years after the veteran's 
separation from active service, was related to such service, 
apart from tobacco use.  Thus, the Board must conclude that 
service connection for the cause of the veteran's death from 
lung cancer on a direct basis or presumptive basis is not 
warranted.  

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death from 
lung cancer.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318:  As set 
forth above, if a veteran's death is not due to service-
connected disability, a surviving spouse may still be 
entitled to DIC benefits if the veteran was in receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death; or if the veteran was continuously 
rated totally disabled for a period of 5 years from the date 
of discharge or other release from active duty to the date of 
his death; or if the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error in previous final RO decisions and certain previous 
final Board decisions.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2004).

In this case, none of the bases for establishing entitlement 
to DIC under 38 U.S.C.A. § 1318 has been met.  The record 
contains no indication that the veteran filed a claim for VA 
compensation benefits during his lifetime and he had no 
service-connected disabilities at the time of his death.  
Neither the appellant or her representative has argued 
otherwise.  

Thus, while sympathetic to the appellant, the Board is 
constrained to follow the provisions of law governing this 
issue.  The United States Court of Appeals for Veterans 
Claims has held that, when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the section 1318 issue, the benefit-of-the-
doubt rule is not for application, and the appeal must be 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


